Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.116 Filed 04/15/21 Page 1 of 17




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                 CRIMINAL NO. 19-20772

v.                                            HON. TERRENCE G. BERG

MATTHEW MERCER-KINSER,

                   Defendant.
                                     /

                      GOVERNMENT’S RESPONSE TO
                     DEFENDANT’S MOTION IN LIMINE

      While serving the final days of his 151-month child pornography sentence at

an area halfway house, defendant Matthew Mercer-Kinser used his smartphone to

commit a fresh set of child pornography offenses.       He now moves to limit the

evidence of child pornography introduced at trial to just the three representative

examples listed in the complaint affidavit. He also seeks to exclude evidence found

on his smartphone that further demonstrates his interest in the sexual exploitation of

children -- specifically, child erotica and his bookmarking of “jailbait” websites.

Whether an image meets the definition of child pornography is a question for the

jury, and the erotica and “jailbait” evidence is directly relevant to the government’s

proofs on the essential element of defendant’s knowledge.      The motion should be

denied.
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.117 Filed 04/15/21 Page 2 of 17




                                  BACKGROUND

       In June 2009, defendant was convicted in this district of transportation of child

pornography, and sentenced to 151 months in federal custody. United States v.

Matthew Mercer-Kinser (09-20001).           He collected pornography online, while

serving in the Army and stationed at Fort Benning, Georgia.     His child pornography

collection was prolific in terms of both volume and content, containing thousands of

images, including approximately 1,800 known images of at least 101 different

known victims.     Defendant’s images depicted violent rape and sexual exploitation

of babies and small children, including but not limited to the following: adult male

penetrating infant female with his penis, adult male inserting penis into mouth of

infant, infant female being penetrated with pliers, and naked pre-pubescent girls

bound and gagged with their genitals exposed.

       When chatting online with an Australian undercover officer in the 2008 case,

Mercer-Kinser bragged that he was molesting his 2 ½ year old son and was engaging

in sexual relations with other family members, including a five or six year old niece.

In the investigation, Mercer-Kinser also admitted to being sexually attracted to

children, and intentionally searching out child pornography on the internet.        He

further indicated that he was mainly interested in children between 0 and 14 years

old.

                                           2
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.118 Filed 04/15/21 Page 3 of 17




      During the course of the 2008 federal prosecution, a complaint was filed with

the Lapeer County Sheriff’s Department alleging that Mercer-Kinser committed

Criminal Sexual Conduct Third Degree on a minor relative.         The victim alleged

that when she and defendant were alone in his apartment, he got her drunk and

convinced her to perform oral sex on him as he watched pornography.         Although

the case was not prosecuted, the county prosecutor explained that the case was

declined only because the defendant was already facing a significant federal

sentence, and not due to any problems with the evidence.

      Sometime in mid-2019, defendant was designated to a halfway house in

Detroit to serve out the remaining months of this federal sentence.   In early October

2019, the FBI received troubling information from one of defendant’s relatives.

The relative claimed to have knowledge of previous sexual crimes committed by

defendant, and what appeared to be “grooming” of his own 10 year old daughter

(MV1) and a 15 year old female child (MV2) who was well known to defendant and

his family. The relative informed that defendant was in direct, unsupervised contact

with these children through text messaging, from the halfway house. Because MV1

was on the relative’s cellular phone plan, the relative was able to view the

communications from defendant. The relative provided the FBI with hundreds of

pages of text and multi-media messages. In the messages, defendant appears to be

                                          3
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.119 Filed 04/15/21 Page 4 of 17




trying to convince MV1 that sex with adults and child pornography are not only

acceptable, but normal, in order to groom MV1 to be open to a sexual relationship

with him upon his release from the halfway house.

       A representative from the halfway house took possession of defendant’s

smartphone.    Later that day, Mercer-Kinser left the halfway house and ran down

the embankment of I-94 and onto the freeway, in an apparent suicide attempt.       He

was hit by a tractor-trailer and sustained non-life threatening injuries.

       Federal investigators obtained a federal search warrant for defendant’s

smartphone. It contained images of child pornography.        The case agent identified

approximately 163 images of what appeared to be children and young teenagers in

various states of undress. Many of the images depict the lascivious exhibition of the

genitals of minor girls. In some images, those girls are performing oral sex on an

erect penis.   There is an image from a known child pornography series, involving

a known child victim from Canada.

       The smartphone also contained deleted bookmarks to “jailbait” forums on the

internet.   Such forums are geared toward the sharing of child pornography and

discussion of underage children.    Often these forums require users to register with

a password in order to access the forum. The case agent accessed the public pages

of these forums using the links that were bookmarked on Mercer-Kinser’s

                                           4
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.120 Filed 04/15/21 Page 5 of 17




smartphone. One such forum was captioned “Raping Girls is Fun.” Another

included the following description: “Whatever you think about during those rare

moments when you’re not pondering how to kidnap and ravish cute young girls.”

      In November 2019, the grand jury indicted defendant on one count of receipt

of child pornography and one count of possession of child pornography, in violation

of 18 U.S.C. § 2252A(a)(2) and § 2252A(a)(5)(B), respectively.         Todd Shanker

was appointed as counsel, but moved to withdraw in October 2020. His motion

was granted.     Kimberly W. Stout was appointed in November 2020.

      The deadline for pretrial motions was extended several times at defendant’s

request.    The last extension resulted in a motion cutoff of March 29, 2021.

Defendant did not file any motions governed by Federal Rule of Criminal Procedure

12(b)(3). He filed the instant motion in limine on April 1, 2021.

      The government has provided a proposed Rule 11 agreement for defendant’s

consideration.    The plea cutoff is April 30, 2021.     The current case schedule

anticipates a final pretrial conference on May 13, 2021 and jury trial to begin on May

25, 2021.




                                          5
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.121 Filed 04/15/21 Page 6 of 17




                                     ARGUMENT

I.    WHETHER A GIVEN DEPICTION IS LASCIVIOUS IS A QUESTION
      FOR THE JURY.

      Defendant’s position is that, in his view, “only three” images found on his

smartphone “could possibly be considered child pornography.”        Defense Brief, 5.

But it is up to the jury to decide whether the images on defendant’s smartphone

constitute child pornography. See United States v. Stewart, 729 F.3d 517, 527 (6th

Cir. 2013) (“The Dost test asks the factfinder to evaluate” the relevant factors…”)

(emphasis supplied); Evers v. United States, No. 17-5419, 2017 WL 8794876, at *2

(6th Cir. Oct. 27, 2017) (“whether an image contains a lascivious exhibition is a

question of fact for the jury”).

      “[I]t appears that no circuit court has endorsed the use of a pretrial hearing to

take this question from the jury.” Evers, 2017 WL 8794876, at *2 (citing United

States v. Fabrizio, 459 F.3d 80, 88 (1st Cir. 2006).      Yet that is essentially what

defendant asks this court to do.    His invitation should be declined.

      To make the probable cause showing in the complaint affidavit, the case agent

highlighted three images of child pornography recovered from defendant’s

smartphone as “significant.”         But that identification of a few representative

images for the limited purpose of establishing probable cause in no way cabins the

government’s proofs at trial.      The government is in the process of reviewing and
                                            6
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.122 Filed 04/15/21 Page 7 of 17




categorizing all of the relevant images recovered from defendant’s smartphone, and

will separate which images it intends to present to the jury as direct evidence of the

charges in the indictment (i.e., the child pornography to which the jury applies the

Dost factors), and which images it intends to admit as relevant child erotica.

II.   CHILD EROTICA AND DEFENDANT’S BOOKMARKING OF
      “JAILBAIT” WEBSITES ARE PROBATIVE AND RELEVANT
      EVIDENCE OF THE INDICTED OFFENSES BECAUSE THEY
      ESTABLISH   DEFENDANT’S    KNOWING   RECEIPT   AND
      POSSESSSION OF THE CHILD PORNOGRAPHY AT ISSUE.

      Pursuant to Federal Rule of Evidence 402, “all relevant evidence is

admissible.” Fed. R. Evid. 402.       Relevant evidence is “evidence having any

tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without

the evidence.” Fed. R. Evid. 401.

      The United States is required to prove that defendant knowingly received and

possessed child pornography, and that defendant had knowledge as to the nature of

the proscribed items. See United States v. X-Citement Video, Inc., 513 U.S. 64, 78

(1994); United States v. Brown, 25 F.3d 307, 309 (6th Cir. 1994); United States v.

Johnson, 775 F. App’x 794, 800 (6th Cir. 2019); 18 U.S.C. § 2252A(a)(2)

(“knowingly receives”), § 2252A(a)(5)(B) (“knowingly possesses”).




                                          7
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.123 Filed 04/15/21 Page 8 of 17




         The presence of images of child erotica on defendant’s smartphone, along

with his bookmarking of “jailbait” forums on the internet, provide an overall context

for his actions, and make it more likely that he knowingly received and possessed

the child pornography at issue.     See, e.g., United States v. Dornhofer, 859 F.2d

1195, 1199 (4th Cir. 1988) (district court properly admitted pictures of nude

children, novels dealing with incest, and child erotica magazines; such items were

“relevant” because they could be used to show defendant’s “predisposition toward

child pornography,” and made defendant’s “claim that he ordered the child

pornography by mistake less probable”); United States v. Vosburgh, 602 F.3d 512,

538 (3d Cir. 2010) (district court properly admitted thirty images of child erotica;

defendant’s possession of the pictures suggested that he “harbored a sexual interest

in children, and tended to disprove any argument that he unknowingly possessed”

the child pornography at issue or “attempted to access” the relevant link

“by accident”).

      In United States v. Caldwell, 181 F.3d 104, 1999 WL 238655, at *7 (6th Cir.

1999) (table), the Sixth Circuit affirmed the trial court’s admission of child erotica,

including children’s underwear, newspaper clippings, and fifteen collages depicting

adults and children, because it was “res gestae” evidence “directly relevant to the

issue of knowledge” as to the charged child pornography. Likewise, in the instant

                                          8
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.124 Filed 04/15/21 Page 9 of 17




case, the child erotica and bookmarking of “jailbait” forums provide important

context for defendant’s actions.   “The jury is entitled to know the ‘setting’ of a case.

It cannot be expected to make its decision in a void without knowledge of the time,

place and circumstances of the acts which form the basis of the charge.”         United

States v. Roberts, 548 F.2d 665, 667 (6th Cir.), cert. denied, 431 U.S. 931 (1977).

Such evidence also demonstrates defendant’s sexual interest in children and

predisposition toward child pornography – both of which help to prove an essential

element of the crimes: defendant’s knowledge.

          Defendant’s knowledge of the nature of the materials that he received or

possessed may be proven by circumstantial evidence. United States v. Moran, 771

F. App’x 594, 599 (6th Cir. 2019); United States v. Johnson, 775 F. App’x 794, 800

(6th Cir. 2019); United States v. Gray, 641 F. App’x 462, 467 (6th Cir. 2016).

Here, the circumstances of defendant’s crime include his use of the internet to access

forums discussing things like “Raping Girls,” and his prurient interest in children,

as evidenced by the sheer number of images of them on his smartphone.           The act

of bookmarking a link to a particular website, so that it is readily accessible in the

future, demonstrates that the person effectuating the bookmark knows what the link

is for.     The Sixth Circuit has held that when “search terms specific to child

pornography are found on a computer, it is persuasive circumstantial evidence that

                                           9
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.125 Filed 04/15/21 Page 10 of 17




the user knowingly possessed child pornography.” Johnson, 775 F. App’x at 800

(citing United States v. Gray, 641 F. App’x 462, 468 (6th Cir. 2016)). The same

logic applies to Mercer-Kinser’s actions in bookmarking certain links.

      Defendant’s authority, United States v. Edwards, 813 F.3d 953 (10th Cir.

2015), does not counsel otherwise. Edwards dealt with the sufficiency of probable

cause to search the defendant’s home, where the warrant was based exclusively upon

defendant’s uploading of legal child erotica.    The Tenth Circuit made clear that it

was not deciding “whether the possession of child erotica alone could ever be enough

to establish probable cause that an individual possesses child pornography,” and held

that “under the totality of the unique circumstances” in that particular case only, the

affidavit at issue did not establish probable cause. Id. at 963, 964. It then affirmed

on good-faith grounds.    The Sixth Circuit has cautioned that Edwards should not

be “stretche[d]” to “mean more than what it says.” United States v. Tagg, 886 F.3d

579, 591 (6th Cir. 2018). The Sixth Circuit has also expressed a different view on

the relationship between child erotica and child pornography, noting that

“investigators often look for child erotica as an indicator of the presence of child

pornography” because learning that the defendant acquired child erotica “increases

the probability that he enjoyed child erotica, which makes it more likely that he




                                          10
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.126 Filed 04/15/21 Page 11 of 17




enjoyed child pornography, which makes it more likely that he knowingly

possessed” child pornography. Caldwell, 1999 WL 238655, at *7.

      Because the issue in our case is whether the presence of child erotica on

defendant’s smartphone and the bookmarking of “jailbait” websites help to establish

the defendant’s knowledge, the more apt authorities are Caldwell and Dornhofer. In

Caldwell, the Sixth Circuit held that the district court, which determined that the

child erotica was “directly relevant to the issue of knowledge,” properly admitted

the items.    Caldwell, 1999 WL 238655, at *7.         Likewise, in Dornhofer, the

Fourth Circuit rejected the defense argument that a notebook containing pictures of

nude children, novels dealing with incest, and magazines such as Fifteen, Sweet

Little Sixteen and Young and Naked were not relevant, and instead held that such

items could be used to show defendant’s “predisposition toward child pornography,”

because they made defendant’s “claim that he ordered the child pornography by

mistake less probable.” Dornhofer, 859 F.2d at 1199.   The same is true here.

   III.   THE EVIDENCE WOULD ALSO BE ADMISSIBLE UNDER RULE
          404(b).

   Even if this court determined that the child erotica from defendant’s smartphone

and his bookmarking of “jailbait” websites are not res gestae, they are otherwise

admissible under Federal Rule of Evidence 404(b) to show motive, knowledge,

intent, and absence of mistake or accident. The Sixth Circuit has held that “where
                                        11
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.127 Filed 04/15/21 Page 12 of 17




there is thrust upon the government, either by virtue of the defense raised by the

defendant or by virtue of the elements of the crime charged, the affirmative duty to

prove that the underlying prohibited act was done with a specific criminal intent,

other acts evidence may be introduced under Rule 404(b).”          United States v.

Johnson, 27 F.3d 1186, 1192 (6th Cir. 1994).

   In Caldwell, the Sixth Circuit explained that any error in admitting the evidence

as res gestae would have been harmless because the child erotica could properly

enter under Rule 404(b) as evidence of “other ... wrongs or acts” showing knowledge

or intent under Rule 404(b).    Caldwell, 1999 WL 238655, at *7.       Likewise, in

United States v. Guy, 708 F. App’x 249, 260 (6th Cir. 2017), the Sixth Circuit held

that where “pedophilia-related images were found on the same discs containing the

images underlying the offenses for which [the defendant] was indicted, and the

evidence was closely related to those offenses,” the images were “therefore

permissible evidence.”     More specifically, the Sixth Circuit agreed with the

government that the “permissible purpose” for admission was to “demonstrate[] a

sexual interest in children,” which was “probative of the offenses” for which the

defendant was charged.     Id. The same principle applies here.    See also United

States v. Nanda, 178 F.3d 1287 (4th Cir. 1999) (“The additional photographs and

chat-room dialogues were relevant and necessary because they tended to show

                                        12
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.128 Filed 04/15/21 Page 13 of 17




[defendant’s] intent, knowledge, and absence of mistake with regard to the hot_

yung.zip file.”); United States v. Long, 328 F.3d 655, 663-64 (D.C. Cir. 2003)

(holding that uncharged, sexually explicit, and suggestive photographs were

admissible under 404(b) because they were probative of defendant’s possession and

intent with respect to the child pornography charges); United States v. Layne, 43

F.3d 127, 134 (5th Cir. 1995) (upholding district court’s admission under 404(b) of

uncharged depiction of woman dressed as a minor girl wearing pigtails and roller

skates engaged in sexually explicit conduct, referred to as “simulated child

pornography,” as relevant to showing defendant’s “knowing interest in child

pornography”); United States v. Riccardi, 258 F. Supp. 2d 1212, 1233-35 (D. Kan.

2003), aff'd, 405 F.3d 852 (10th Cir. 2005) (admitting child erotica under Rule

404(b) as probative of defendant’s knowledge and for tending to prove lack of

mistake).

   IV.      THE RULE 403 BALANCING FAVORS ADMISSION.

      “The standard required to exclude relevant evidence is high.”      Dornhofer,

859 F.2d at 1199. Relevant evidence should be admitted unless its “probative value

is substantially outweighed by the danger of unfair prejudice[.]” Fed. R. Evid. 403.

Whether the court admits the evidence as res gestae or under Rule 404(b), its

probative value is not substantially outweighed by the danger of unfair prejudice.

                                         13
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.129 Filed 04/15/21 Page 14 of 17




      As discussed above, the evidence’s probative value in establishing Mercer-

Kinser’s knowledge, motive, intent and lack of mistake or accident is strong. The

danger of unfair prejudice, in contrast, is low.   Defendant has described the images

he seeks to exclude as “akin to a child in a beauty contest.”   Defense Brief, 5.   If

this is true, as Mercer-Kinser argues, it is unclear how an abundance of innocent

images would be in any way prejudicial to him – much less, unfairly so. Indeed,

he does not even argue that admission of the evidence would be “unfairly”

prejudicial, as Rule 403 requires.   At best, he claims, without explanation, that the

evidence is “highly” prejudicial. But that is not the same thing. And he offers no

argument beyond a cursory statement that the reasons for prejudice are “almost self-

evident.”   Defense Brief, 6.

      In Guy, the defendant similarly failed to articulate how the probative value of

the evidence was substantially outweighed by unfair prejudicial effect, beyond

suggesting that it generally cast him “in a perverted light.”   708 F. App’x at 261.

The Sixth Circuit rightly determined that “because we have concluded that the Pedo

Bear images were probative of the indicted offenses, it necessarily follows that the

images had a broader purpose than merely casting [defendant] in a perverted light.”

Id.; see also Riccardi, 258 F. Supp. 2d at 1235 (rejecting defendant’s claim that the

non-sexually explicit photographs were unduly prejudicial, where he offered no

                                           14
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.130 Filed 04/15/21 Page 15 of 17




explanation or showing of prejudice); Dornhofer, 859 F.2d at 1199 (upholding

admission of child erotica evidence against Rule 403 challenge because possession

of such material made defendant’s claim that he ordered child pornography by

mistake less probable); United States v. Neuhard, No. 15-CR-20425, 2017 WL

971677, at *2 (E.D. Mich. Mar. 14, 2017) (Drain, J.) (denying defendant’s motion

in limine to prohibit the government from admitting a child-sized inflatable doll that

was seized during execution of a search warrant at the defendant’s home, and

holding that “the doll is admissible because the charges are sexual in nature,” and

“the serious relevance and probative value of the doll exceeds its prejudicial effect”).

In addition, any prejudice created by the child erotica is overshadowed by the more

disturbing images of child pornography that form the basis of the charges in the case.

V.    DEFENDANT’S INVOCATION OF HIS RIGHT TO FREE SPEECH
      DOES NOT RENDER THE EVIDENCE INADMISSIBLE.

      Finally, defendant cannot use the First Amendment as some sort of

evidentiary shield.   The only case defendant cites, White v. Baker, 696 F. Supp. 2d

1289 (N.D. Ga. 2010), says nothing of the sort. In White, the district court granted

a preliminary injunction in favor of a sex offender in a §1983 civil rights case.   The

sex offender argued that his free speech rights were violated when he was required

to provide his e-mail addresses, user names, and passwords to law enforcement

personnel. White has nothing to do with the admission of trial evidence.
                                          15
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.131 Filed 04/15/21 Page 16 of 17




                                CONCLUSION

      For the foregoing reasons, the United States respectfully requests that

defendant’s motion be denied.

                                           Respectfully submitted,

                                           SAIMA S. MOHSIN
                                           Acting United States Attorney


                                           s/ Erin S. Shaw
                                           Erin S. Shaw
                                           Assistant United States Attorney
                                           211 W. Fort St., Suite 2001
                                           Detroit, Michigan 48226
                                           (313) 226-9182
                                           Email: erin.shaw@usdoj.gov

Dated: April 15, 2021




                                      16
Case 2:19-cr-20772-TGB-APP ECF No. 29, PageID.132 Filed 04/15/21 Page 17 of 17




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 15, 2021 I caused the GOVERNMENT’S

RESPONSE TO DEFENDANT’S MOTION IN LIMINE to be electronically filed

with the Clerk of the United States Court for the Eastern District of Michigan using

the ECF system, and that copies of this brief will be served electronically to all

counsel of record.

                                             /s/ Erin S. Shaw
                                             Assistant United States Attorney




                                        17
